Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In the Abstract:
	line 1:  delete “disclosure” and substitute - - invention - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, including the Salter et al., Hyde et al., Stevens et al., Johnson and Burton et al. references which pertain to various PAP systems with features similar to that of Applicant’s, alone or in combination, teach Applicant’s invention of a system or method to monitor a PAP mask inclusive of details regarding identifying based on a fast Fourier transform analysis of the difference between a PAP sound and a patient breathing sound over a first time period a selected frequency can distinguish sounds from the PAP device and the patient sleeping during a sleep session, or a system inclusive of details regarding based on the determination that a PAP mask is .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649